Per Curiam.

By the statute to redress disorders by common informers, &c. (sess. 11. c. 9. s. 8.) it is declared, that no informer, or plaintiff, in any action popular, shall compound, or agree with the offender, without the order or consent of the court, in which the suit shall be depending. This is a transcript of the English statute of 18 Elis. c. 5. s. 3. the construction of which, in the English courts, has been, that it is in the discretion of the court, to give leave to compound upon such terms as they shall think proper, under the circumstances of the case. (1 Wils. 79. 5 Term Rep. 258.) And it seems to be a general rule of the court of K. B. when they give leave to compound a penal action, to require the king’s half of the composition to be paid. (Burr. 1929.) This is a very salutary rule, and well calculated to prevent speculations on penal statutes; and we shall be disposed, hereafter, to adopt the principle of this rule, unless some special circumstances shall appear to prevent its application. In the present case, however, leave is given to discontinue, on payment oncosts only, without exacting the moiety of the penalty to which, by the statute, the overseers of the poor of the town where the of-fence was committed, would be entitled.
Rule granted.